J-S25012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ERIC M. BIENERT                             :   IN THE SUPERIOR COURT
                                             :        OF PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 SUZANNE S. BIENERT                          :
                                             :
                     Appellant               :   No. 1703 MDA 2018

            Appeal from the Order Entered September 14, 2018
              In the Court of Common Pleas of Centre County
                      Civil Division at No: 2014-1098

BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                               FILED JUNE 27, 2019

     Appellant, Suzanne S. Bienert (“Wife”), appeals from an order denying

her motion to enforce a marital property agreement entered into at the time

of her divorce from Appellee, Eric M. Bienert (“Husband”). Wife argues that

Husband breached the agreement by failing to reimburse her for premiums

she paid for their two children’s health and dental insurance from 2014

through 2018. We conclude that Husband’s duty to reimburse Wife terminated

when the children turned eighteen (April 5, 2014 and August 14, 2015,

respectively). Thus, we affirm to the extent Wife seeks reimbursement for

payments covering any time period after the children turned eighteen. We

reverse   and    remand   for    further   proceedings   on   Wife’s   request   for

reimbursement for payments covering any time period before the children

turned eighteen.
J-S25012-19


      The parties married in 1995, and their children were born on April 5,

1996 and August 14, 1997, respectively.        On March 1, 2014, Wife and

Husband separated. Husband found a marital property agreement form on

the Internet, and Husband and Wife revised and signed the agreement.

      Section 7A of the executed agreement provides:

      Wife will maintain health insurance coverage for the parties’
      minor children. The party providing coverage will provide
      insurance cards to the other party showing coverage and Husband
      will pay Wife amount equivalent to the amount due per month for
      children’s Health Insurance.

      As to these uninsured/unreimbursed medical expenses, Husband
      and Wife shall divide the costs equally and the party who incurs
      the expense shall submit a request for reimbursement to the other
      party within 30 days, and the other party, within 30 days of
      receipt, shall submit the applicable reimbursement for that
      expense, according to the schedule of reimbursement set out in
      this paragraph.

Agreement, 3/20/14, at Section 7A (emphasis added).          Section 7B of the

agreement contains an identical provision relating to dental and vision

insurance coverage. Id. at Section 7B.

      The agreement uses the terms “minor children” and “children”

interchangeably. For example, Section 6 of the agreement, entitled “Child

Custody, Parental Responsibility and Visitation,” includes “children” five times

and “minor children” five times.      Both terms even appear in the same

sentence: “However, the parties agree that the best interest of the child(ren)

at this time is that primary parental responsibility and physical custody of the

minor child(ren) will be and agree as follows . . .” Id. at Section 6B. Finally,


                                     -2-
J-S25012-19


as shown above, both “children” and “minor children” appear in the provisions

relating to insurance, Sections 7A and 7B.

       On March 26, 2014, Husband filed a complaint in divorce, and the parties

simultaneously filed the agreement with a request that the court incorporate

it into its final divorce decree.       One day later, the trial court entered the

agreement as an order.

       Subsequently, Husband moved to hold Wife in contempt of the

agreement.      Wife moved to void the agreement on grounds of mistake,

misrepresentation, or duress. The trial court declined to void the agreement

and entered a final divorce decree. Wife appealed, and this Court affirmed in

a published opinion.       See Bienert v. Bienert, 168 A.3d 248 (Pa. Super.

2017).

       On April 18, 2018, having failed to void the agreement, Wife changed

tactics and filed a pro se petition to enforce the agreement, seeking

reimbursement from Husband for health, dental and vision insurance

premiums that she allegedly paid for both children in years 2014 through

2017.1 Wife argued that use of the term “children” in Sections 7A and 7B of

the agreement demonstrated Husband’s duty to reimburse Wife for insurance

payments after the children reached majority.



____________________________________________


1  Wife also sought relief regarding life insurance provisions within the
agreement, but she has abandoned that claim in this appeal. Appellant’s Brief
at 10.

                                           -3-
J-S25012-19


      On September 10, 2018, the trial court entered an opinion and order

denying Wife’s motion. This appeal followed. Both Wife and the trial court

complied with Pa.R.A.P. 1925.

      Wife’s lone argument in her pro se brief is that the trial court erred in

failing to grant her motion to enforce the insurance reimbursement provisions

of the marital property agreement.      We review the order denying Wife’s

motion to enforce for abuse of discretion. Bennett v. Bennett, 168 A.3d

238, 245 (Pa. Super. 2017). “An abuse of discretion is not lightly found, as it

requires clear and convincing evidence that the trial court misapplied the law

or failed to follow proper legal procedures.” Id. Bennett further instructs

that absent fraud, misrepresentation or duress, parties are bound by the

terms of their marital settlement agreements. Id. Parties, we observed, “are

free to enter into bargains they later regret, and bad deals are as enforceable

as good ones provided the agreement is free of fraud or duress.” Id.

      The trial court gave the following reasons for denying Wife’s motion:

      Section 7 of the [agreement] first uses the term “minor children”
      and then “children” to describe the parties’ offspring in regards to
      them being covered under medical and dental insurance. In
      viewing the agreement as a whole, the court finds that the general
      word “children” takes its meaning from the previous use of the
      term, “minor children.” As such the agreement only required that
      [Husband] reimburse [Wife] for the minor children’s health and
      dental insurance until they were no longer minors.

Opinion and Order, 9/10/18, at 2 (some capitalization omitted). We agree

that the agreement requires Husband to reimburse Wife only for payments

covering time periods before the children reached majority.

                                     -4-
J-S25012-19


       We construe the agreement in accordance with “the ancient maxim

noscitur a sociisi,” which directs that “the meaning of words may be indicated

or controlled by those words with which they are associated. Words are known

by the company they keep.” Northway Village No. 3, Inc. v. Northway

Properties, Inc., 244 A.2d 47, 50 (Pa. 1968). This principle remains in force

today. See S.A. by H.O. v. Pittsburgh Public School District, 160 A.3d

940, 945 (Pa. Cmwlth. 2017).2

       Here, “children” and “minor children” are closely associated in the

agreement. The agreement repeatedly uses both terms, once even in the

same sentence. Further, in Sections 7A and 7B, “minor children” appears one

sentence before “children.” Thus, pursuant to noscitur a sociis, we agree with

the trial court that “children” and “minor children” share the same meaning in

the agreement.

       Next, we address the meaning of “minor children” in the context of the

agreement.      Since the agreement does not expressly define this term, we

must define it “in accordance with [its] natural, plain, and ordinary meaning.”

Cordero v. Potomac Ins. Co. of Illinois, 794 A.2d 897, 900 (Pa. Super.

2002). It is commonly understood that minority ends, and majority begins,

at age eighteen. As our Supreme Court has observed, “In its wisdom, our



____________________________________________


2Decisions of the Commonwealth Court are not binding upon this Court but
may serve as persuasive authority.     Carmen Enterprises, Inc. v.
Murpenter LLC, 185 A.3d 380, 393 n.2 (Pa. Super. 2018).

                                           -5-
J-S25012-19


General Assembly has bestowed adulthood on minor children at age 18.” Blue

v. Blue, 616 A.2d 628, 632 (Pa. 1992).           Therefore, we construe the

agreement to define “minor children” as “individuals under age eighteen.”

Consequently, under Sections 7A and 7B, Husband’s duty of reimbursement

applied only to insurance payments covering time periods before the parties’

children turned eighteen.

      Therefore, we affirm the trial court’s order to the extent Wife seeks

reimbursement for insurance payments relating to the elder child for any time

period after her eighteenth birthday, April 5, 2014, and to the second child for

any time period after his eighteenth birthday, August 14, 2015.            This,

however, does not resolve the entire case. Wife requests reimbursement for

insurance payments allegedly made for the older child in early 2014, before

she turned eighteen, and for the second child in 2014 and early 2015, before

he turned eighteen. The trial court failed to address whether Husband owed

Wife reimbursement for these pre-majority payments. The trial court appears

to have assumed that all of Wife’s payments covered time periods after the

children reached majority. Accordingly, we reverse and remand for further

proceedings on Wife’s demand for reimbursement for payments covering time

periods before the children turned eighteen.

      Order affirmed in part and reversed in part. Case remanded for further

proceedings in accordance with this memorandum. Jurisdiction relinquished.




                                     -6-
J-S25012-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/27/2019




                          -7-